WHITING, J.
This action was tried before Hon. Joseph W. Jones, judge of the circuit court. Immediately before he retired from such office, Judge Jones filed findings, conclusion, and judgment Jherein. The plaintiffs, desiring to- procure a settled record, served and filed a transcript of evidence and specifications of errors; and, no amendments being proposed, they thereafter procured from' Pión. John T. Medin, successor of the said Joseph W. Jones as judge of such circuit court, a certificate purporting to settle the record in said cause. Plaintiffs, -being now of the opinion that Judge Medin was without authority to settle scuh record, have applied to this court for an order nunc pro time, as of the 31st day of -December, 1919, authorizing Judge Medin to settle the record in this action, and confirming his act in settling such record.
[1,2] It is the settled law of this state that the successor in office of a trial judge has no authority to settle a record of a trial had before his predecessor, except as such authority may be given him by some order or rule of this court. Northwestern Port Huron Co. v. Zickrick, 22 S. D. 89, 115 N. W. 525; First National Bank v. Cranmer, 42 S. D. 404, 175 N. W. 881. This court would have no jurisdiction at this time to make any nunc pro tunc order, unless, upon the date as of which the order is to be effective, there existed in this court jurisdiction to have then made the order. The jurisdiction of this court to make an order authorizing Judge Medin to settle a record herein is to be found in section 2553, Revised Code 1919. This section provides that a *247judge may settle a record after as well as before he ceases to be such judge; and then provides that, in case of the death of a judge, or his removal from office, or his becoming disqualified or absent from the state, or refusal to settle the record, that this court may, by rule or order, direct the manner of the settlement of a record. Judge Jones is still living, is a resident of this state, is fully qualified to settle the record in this case and it do.es not appear that he has refused to do so. This court has not now, and did not have at the time of the purported settlement of the record herein, any authority to make any rule or order for the settling of the record herein.
The order prayed for is refused.